Citation Nr: 0807310	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to August 25, 
2003, for the grant of service connection for residuals of 
the amputation of the distal phalanx of the right, fourth 
finger.

2.  Entitlement to an effective date prior to August 25, 
2003, for the grant of service connection for residuals of a 
crush injury to the right, third finger, with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In his July 2005 appeal, the veteran requested to appear 
personally at a hearing before a Member of the Board at the 
St. Louis RO.  He withdrew this request in writing in August 
2005.  The Board therefore considers the hearing request 
withdrawn.  See 38 C.F.R. § 20.704(e) (2007).  


FINDINGS OF FACT

1.  VA received the veteran's claims of entitlement to 
service connection for residuals of amputation of the distal 
phalanx of the right fourth finger and residuals of an injury 
to the right third finger on August 25, 2003. 

2.  The veteran's service medical records verify that he 
suffered the claimed injuries during service in April 1953.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to an effective date prior to 
August 25, 2003, for residuals of the amputation of the 
distal phalanx of the right, fourth finger.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).

2.  The veteran is not entitled to an effective date prior to 
August 25, 2003, for residuals of a crush injury to the 
right, third finger, with degenerative changes.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  Congress, in enacting the statute, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 
25, 2000) (statement of Sen. Rockefeller)).  There is no 
dispute in this case as to the underlying facts as reflected 
by the evidence.  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132; Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law regarding assignment of an effective date for a claim is 
dispositive in the instant claim, the VCAA is not applicable.

Analysis

In a December 2003 rating decision, the RO granted service 
connection for residuals of injuries to the third finger, and 
partial amputation of the fourth finger, of the veteran's 
right hand.  He was assigned a 10 percent rating for each 
disability.  An effective date of August 25, 2003, was 
assigned because that was the date on which VA received the 
veteran's claim for benefits.  

The veteran has appealed the assigned effective date, 
contending that his effective date should be March 11, 1955, 
the date of his honorable discharge.  The veteran has stated 
that the reason he did not file for service connection when 
he was separated from service is because he was led to 
believe that he would not be eligible for disability 
compensation.  

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the effective date shall be the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

At the outset, it must be emphasized that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  A claim or an application is 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 
378 (1999).  

The facts in this case are not in dispute.  Service medical 
records show that the third finger on the veteran's right 
hand was injured and that the distal phalanx of the fourth 
finger on the same hand had to be amputated after an accident 
that occurred when the veteran was working in a bakery during 
service.  He has stated that this disability causes him pain 
and has affected his post-service professional life in that 
he has trouble typing.  The Board sympathizes with the 
veteran and acknowledges that this disability has caused 
difficulty for him since April 1953.  Nevertheless, there is 
no provision in the law for awarding an earlier effective 
date based simply on the presence of the disability.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere 
presence of medical evidence of a condition does not 
establish an intent on the part of the veteran to seek 
service connection for the disability).

The Board is bound by the law, and this decision is dictated 
by the relevant statutes and regulations.  The significant 
determination in this case is that the veteran's first 
application for entitlement to service connection for the 
disabilities at issue was received on August 25, 2003.  The 
Board is without authority to assign a disability rating 
prior to that date or to otherwise grant benefits prior to 
that date simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].

The Board has also considered the veteran's contention that 
he is entitled to an earlier effective date because he was 
misinformed about his right to disability compensation.  
However, the Board has been unable to locate any evidence 
demonstrating that the veteran was given incorrect 
information regarding his right to seek disability 
compensation.  In the absence of such evidence, the Board 
notes that the Court, citing an opinion from the United 
States Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Therefore, while it is unfortunate that the veteran was 
unaware of his eligibility for service connection benefits, 
that factor does not provide a basis for an allowance of this 
appeal.

Based on the undisputed facts in this case, there is no legal 
basis for an effective date earlier than August 25, 2003, for 
service connection for residuals of the amputation of the 
distal phalanx of the veteran's right, fourth finger.  Nor is 
there a legal basis for an effective date prior to August 25, 
2003, for service connection for residuals of a crush injury 
to the right, third finger, with degenerative changes.  The 
doctrine of reasonable doubt is not for application here as 
this issue is resolved as a question of law with no dispute 
or controversy regarding the factual record.  38 U.S.C.A. § 
5107(b) (West 2002).






ORDER

Entitlement to an effective date prior to August 25, 2003, 
for the grant of service connection for residuals of the 
amputation of the distal phalanx of the right, fourth finger, 
is denied.

Entitlement to an effective date prior to August 25, 2003, 
for the grant of service connection for residuals of a crush 
injury to the right, third finger, with degenerative changes, 
is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


